Citation Nr: 0209858	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the thoracic spine in the area of T9-T11, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from December 1982 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1995 rating decision that 
denied an increased evaluation for thoracic spine disorder.  
When this case was first before the Board in September 1998 
it was remanded for further development.  That development 
has been completed, and the case is now ready for 
adjudication.


FINDING OF FACT

Residuals of fracture of the thoracic spine at T9-11 include 
slight limitation of motion of the thoraco-lumbar spine, 
chronic mild pain with occasional exacerbations, pain at the 
extremes of motion, and some fatigability, as well as 
demonstrable deformity of a vertebral body.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for residuals 
of fracture at T9-T11, (consisting of a 10 percent rating for 
slight limitation of motion and pain, and an additional 10 
percent rating for demonstrable deformity of a vertebral 
body), have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 
4.12a, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5291, 5292, 
5293, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has some disability of the cervical spine.  
Service connection for this disabilities has not been granted 
and the manifestations of this disability are not for 
consideration in determining the severity of his thoracic 
spine disability.  38 C.F.R. § 4.14.

Factual background

Service medical records show that in June 1992, while in 
service, the veteran injured his thoracic spine.  July 1992 
computed tomography (CT) scan of the thoracic spine from the 
T8 to T12 level showed an intact bony spinal canal, with no 
displacement of the dural sac.  There was mild protrusion of 
the upper margin of the vertebral bodies of T10 and T11, 
resulting in an abnormality in posterior alignment at those 
levels with some degree of dorsal kyphosis.  There was slight 
displacement of some of the posterior elements in the spinal 
canal that was minimal, with no evidence of cord compression.  
X-rays showed no displacement or change at the site of the 
fracture, and the veteran was noted as asymptomatic with 
normal neurologic examination.  Discharge diagnosis was 
fracture compression T9, T10 and T11, and paralytic ileus.

On March 1993 x-ray examination of the dorsal lumbar spine 
from T8 to S1, the examiner noted a compression deformity of 
T9 and superior end plate of T10.  The fractures were noted 
as stable with no abnormal mobility during flexion or 
extension.  Adjacent disc space was preserved, and posterior 
vertebral alignment was normal.
Neurological examination was unremarkable.  Excellent 
strength was noted in the extremities, with good sensation to 
pin and touch.  Bilateral flexor plantar response, and 
ambulation on heels, toes and tandem gait were normal.  Deep 
tendon reflexes were 2+, and the fracture site revealed no 
tenderness, spasms, or limitation of motion.  X-rays showed 
no instability, movement, or increase in pressure.  He was 
advised to gradually increase activities to normal within the 
next three months.  Service connection was granted, and by 
unappealed September 1995 rating decision, a 10 percent 
evaluation was assigned under DC 5285.

In October 1994, the veteran filed a claim for an increased 
rating.  In an April 1995 statement, he asserted that his 
back 'goes out' on him, and if sitting down, he is unable to 
get up.  He complained of severe pain below the right 
shoulder, numbness of the right arm and leg, and lower back 
pain.  He also submitted a May 1995 statement from a friend 
supporting these complaints.

On June 1995 VA compensation and pension examination, he 
complained of episodic exacerbations, with intense pain in 
the left arm and leg, and weakness in flexion of the left 
hip, lasting about three weeks, and occurring every month.  
He reported being unable to stand too long, to dress himself, 
or lift anything during exacerbations.  Physical examination 
revealed a prominent depression defect over the lower 
thoracic spinal regions consistent with the prior fracture.  
Back motion was full, with forward flexion 110 degrees, 
extension 30 degrees, and right and left lateral flexion at 
30 degrees.  No spasms were present.  Straight leg raising 
was 70 degrees with no pain, and hip flexion was 90 degrees 
bilaterally, with inversion and eversion of the hip at 30 
degrees.  Deep tendon reflexes were 2+ at the patella.  
Sensation was intact in lower and upper extremities.  X-rays 
of the thoracic spine showed a slight loss of height at T9, 
10 and 11, with minimal degenerative changes.  The examiner 
noted an impression of status post thoracic spine fractures 
with recurrent exacerbations of back pain.

Consistent with the Board's September 1998 remand, the 
veteran underwent VA examination in November 1998.  The 
examiner noted review of the C file.  The veteran complained 
of persistent back pain at a level of 4 on a scale of 1-10, 
with exacerbations once a week lasting from 1 to 10 days, and 
an inability to lift more than 20 pounds for fear of 
exacerbating his back condition.  He reported no weakness, 
but had numbness and paresthesias over both sides of the 
body.

On examination, station, gait, lumbar and cervical lordoses, 
and thoracic and sacral kyphoses were all normal.  The dorsal 
processes of the lower thoracic vertebrae were noted as 
prominent, with slight tenderness over T10 and L2.  The 
examiner opined that the range of motion of the lumbar spine 
essentially represented that of the thoracic spine since that 
is the stalk area involved in rotation of the torso.  Range 
of motion testing revealed flexion of 86 degrees (normal 
60+); extension 25 degrees (normal 25); left lateral flexion 
18 degrees, and right 28 degrees (normal 25); rotation to the 
left 23 degrees and to the right 25 degrees (normal 30 
degrees on both).

Power and muscle in the lower extremities were normal, with 
no fasciculation.  Resistance to rotation of the thoracic 
spine to the left produced pain in the mid back, with pain in 
the extremes of motion.  Knee and ankle jerks were normal, 
and peripheral pulses full.  Fatigability was noted when 
holding the upper extremities extended such as during 
soldering.  Paresthesias was reported in the upper 
extremities, and in the lower left extremity.  Lumbosacral 
scoliosis to the left side was noted, with minimal narrowing 
of the interspace between L5-S1, with no compression 
fractures seen.  Diagnostic impression was status post 
traumatic fractures of T9 through T11, rule out 
intervertebral disc disease ("IDS") or intrinsic cord 
disease through MRI.

As regards employment, he complained of discomfort in the 
middle of his back after sitting in a chair or driving for an 
hour.  He reported employment at a printing company in a 
supervisory position, with alternating schedules, which he 
indicated improved his attendance record due to less days 
missed because of back pain.  He also reported a private 
business with a partner involving the manufacture of articles 
with cut glass.

December 1998 MRI of the thoracic spine revealed no evidence 
of disc herniation or discrete bulge, and the spinal cord 
showed normal morphology and signal characteristics.  An 
impression was noted of T9 mild superior end plate 
compression deformity; T10 and T11 superior end plate 
irregularity consistent with Schmorl's nodes; and no interval 
change since June 1995 MRI results.



Analysis

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for residuals of 
fracture of thoracic spine in the area of T9-T11, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with several VA examinations to 
determine the nature and severity of his thoracic spine 
disability.  He and his representative have been provided 
with a statement of the case and supplemental statement(s) of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by to prevail on the claim.  In 
an April 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for additional 
assistance to the veteran in the development of his claim as 
required by the VCAA, or without giving the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes (DCs) 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  When a question arises as to which 
of two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
claimant undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. Factors considered in 
rating residual disability include less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, 38 C.F.R. § 4.71a, DC 5003 and 5010 (2001) are for 
application.  DC 5003 provides that arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, DC 5003.  In 
the absence of limitation of motion, a 20 percent rating will 
be assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  For 
the purpose of rating disability from arthritis, the dorsal 
(thoracic) vertebrae are considered a group of minor joints.  
See 38 C.F.R. § 4.45(f).

Pursuant to 38 C.F.R. § 4.71a, DC 5285, residuals of a 
fracture of the vertebra, a 100 percent disability rating 
will be assigned where there is cord involvement and the 
claimant is bedridden or requires long leg braces.  A 60 
percent disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (2001).  

DC 5286 provides that complete bony fixation (ankylosis) of 
the spine: unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) warrants a 100 
percent evaluation.  A favorable angle warrants a 60 percent 
evaluation.  DC 5288 provides that ankylosis of the dorsal 
spine, unfavorable, warrants a 30 percent evaluation.  
Favorable ankylosis warrants a 20 percent evaluation.  DC 
5291 provides that severe or moderate limitation of motion of 
the dorsal spine warrants a 10 percent rating.  Slight 
limitation warrants a noncompensable rating.  38 C.F.R. § 
4.71a, DC 5291.  DC 5292 provides that slight limitation of 
motion of the lumbar spine warrants a rating of 10 percent; 
moderate limitation of motion warrants 20 percent.

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See e.g. 38 
C.F.R. § 4.6.

Under 38 C.F.R. § 4.71a, DC 5293, a noncompensable evaluation 
is warranted for intervertebral disc syndrome which is cured 
by surgery.  Mild and moderate intervertebral disc syndrome 
warrant 10 and 20 percent evaluations, respectively.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this regard, the Board notes that in its February 1994 
rating decision, the RO awarded service connection for 
residuals of fracture of a vertebral body at T9-11, and 
assigned a 10 percent rating pursuant to 38 C.F.R. 4.71a, DC 
5285.  DC 5285 provides a 10 percent rating for vertebral 
body deformity to be added to the disability percentage 
appropriate for "definite limited motion or muscle spasm."  
The Board finds that the current 10 percent evaluation has 
been appropriately assigned under DC 5285.

In its most recent February 1999 supplemental statement of 
the case, the RO explained that a 10 percent evaluation was 
granted for slightly limited motion of the lumbar spine, with 
10 percent added for demonstrable deformity of a vertebral 
body from fracture.  There was no formal award action.  No DC 
was specified for the limitation of motion rating.  

After careful consideration, the Board finds based on current 
MRI findings of demonstrable deformity, and demonstrated 
symptomatology of slight limitation of motion of the thoraco-
lumbar spine, that the veteran's thoracic spine disability is 
most appropriately rated under 38 C.F.R. § 4.71a, DC 5285-
5292.

Medical evidence of record reflects that when examined by VA 
in November 1998, the veteran had flexion and extension 
within normal ranges, but left lateral flexion and left 
rotation were slightly below normal ranges (from 5 to 10 
degrees less) as listed by the examiner.  These ranges of 
motion were of the lumbar and dorsal spine together.  There 
was pain at the extremes of motion, and the veteran credibly 
reports constant pain of a lesser degree.  The overall 
evidence reflects that the veteran's level of disability 
equates to slight limitation of motion of the thoraco-lumbar 
spine.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, 
and finds that an increased rating based on functional loss 
is not warranted.  The Board observes that the reported 
functional loss consists of mild fatigability and restricted 
lifting.  However, this is adequately addressed by the 10 
percent rating, as it has not resulted in significant lost 
time from work.  

The Board has also considered all other potentially 
applicable diagnostic codes.  A diagnosis of intervertebral 
disc syndrome has not been rendered, and the appellant has no 
objective neurological signs that support evaluation under DC 
5293.  Notably, December 1998 MRI revealed no significant 
interval change in the thoracic spine when compared to the 
prior MRI of June 1995.  Also, because there are no muscle 
spasms, consideration under DC 5295 for lumbar 
spine/lumbosacral strain is not warranted, and in the absence 
of abnormal spine mobility requiring use of a neck brace 
(jury mast), or ankylosis of the thoracic spine, higher 
disability ratings are not warranted under DCs 5285, 5288, or 
5289.

Neither can the veteran get an increased rating based on a 
finding of arthritis of the thoracic spine. Traumatic 
arthritis is rated as degenerative arthritis, which is 
already rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
(here DC 5291).  See 38 C.F.R. § 4.71a, DC 5003, 5010.  
Because the  service-connected disability is already 
evaluated, in part, based on limitation of thoracic spine 
motion, he cannot receive a separate disability rating due to 
arthritis because of the prohibition against the pyramiding 
of disability evaluations. See 38 C.F.R. § 4.14 (2001).

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  When examined by 
VA in November 1998, the veteran reported that he was 
employed full-time, and was involved in a part-time business.  
The record does not reflect frequent periods of 
hospitalization for the service-connected thoracic spine 
disability.  Hence, the record does not present an 
exceptional case where the currently assigned evaluation is 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is unwarranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence being in favor the claim 
for an increased evaluation for the thoracic spine 
disability, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 20 percent for service- connected compression 
fracture of T9-T11 is granted, subject to regulations 
applicable to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

